         Case 1:20-cv-05489-MKV Document 30 Filed 02/05/21 Page 1 of 3

                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC #:
                                                                         DATE FILED: 
 LANDRUM BREWER SHETTLES JR. and
 RAYMOND SPRINGBORG,

                           Plaintiffs,
                                                               1:20-cv-05489-MKV
                    -against-
                                                                      ORDER
 ABT LIMOUSINE SERVICE, INC.,
 GEORGE ABT, SR., GEORGE ABT, JR., and
 PATRICIAN ANNE ABT,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court has received a letter from the parties regarding a dispute over a proposed

protective order in this Fair Labor Standards Act (“FLSA”) case. [ECF No. 29.] Plaintiffs oppose

the entry of a protective order as unnecessary. [ECF No. 29 at 2.] Defendants request that the

Court hold a conference to address the issue. [ECF No. 29 at 4.]

       Federal Rule of Civil Procedure 26(c)(1) provides that a court “may, for good cause, issue

an order to protect a party from annoyance, embarrassment, oppression, or undue burden or

expense.” “[T]he burden is upon the party seeking non-disclosure or a protective order to show

good cause.” Dove v. Atl. Capital Corp., 963 F.2d 15, 19 (2d Cir. 1992) (quoting Penthouse Int’l,

Ltd. v. Playboy Enters., 663 F.2d 371, 391 (2d Cir. 1981)). “[I]f good cause is not shown, the

discovery materials in question should not receive judicial protection and therefore would be open

to the public for inspection.” In re Agent Orange Pod. Liab. Litig., 821 F.2d 139, 145–46 (2d Cir.

1987) (citing Seattle Times Co. v. Rhinehart, 467 U.S. 20, 37 (1984)). Good cause exists “when

a party shows that disclosure will result in a clearly defined, specific and serious injury.” In re

Terrorist Attacks on September 11, 2001, 454 F. Supp. 2d 220, 222 (S.D.N.Y. 2006) (collecting

cases); see also Barbini v. First Niagara Bank, N.A., 331 F.R.D. 454, 459 (S.D.N.Y. 2019) (“Good
                                                1
         Case 1:20-cv-05489-MKV Document 30 Filed 02/05/21 Page 2 of 3




cause is established by ‘demonstrating a particular need for protection.’” (quoting Duling v.

Gristede’s Operating Corp., 266 F.R.D. 66, 71 (S.D.N.Y. 2010))).

       Defendants have not shown good cause for a protective order. Defendants argue that the

Initial Discovery Protocols for FLSA Cases Not Pleaded as Collective Actions provide for the use

of interim protective orders. [ECF No. 29 at 3.] But such protocols are not binding on the Court

and do not supersede Rule 26. See Federal Judicial Center, Initial Discovery Protocols for Fair

Labor Standards Act Cases Not Pleaded as Collective Actions 1 (2018), available at

https://nysd.uscourts.gov/sites/default/files/practice_documents/lgsInitialDiscoveryProtocolsFor

FairLaborStandardsAct.pdf (“The Initial Discovery Protocols are designed to be implemented on

an individual basis by judges throughout the United States District Courts.”).

       The only basis Defendants offer for their request is that “protective orders are routinely

approved in FLSA cases” and that an interim protective order is “suitable and appropriate” “to

permit the early and efficient document exchange despite sensitive, personal protected

information.” [ECF No. 29 at 3.] Defendants’ “conclusory statement[s], unsupported by any

particular and specific demonstration of fact,” are insufficient to demonstrate good cause. Jerolimo

v. Physicians for Women, P.C., 238 F.R.D. 354, 356 (D. Conn. 2006).

       As Plaintiffs explain, and as shown in the attached correspondence between counsel,

Defendants have not identified any specific documents or information that would be covered by

the proposed protective order. [ECF No. 29 at 3.] Defendants claim that “some documents may

contain sensitive, proprietary information.” [ECF No. 29 at 3–4.] Indeed, Defendants concede

that the proposed protective order is simply “a catch all, just in case there is confidential

information that is not redacted.” [ECF No. 29-1 at 2.] Rule 26 demands more for a protective

order. See, e.g., U2 Home Entm’t, Inc. v. KyLin TV, Inc., No. 06-CV-2770 (DLI), 2008 WL



                                                 2
          Case 1:20-cv-05489-MKV Document 30 Filed 02/05/21 Page 3 of 3




1771913, at *2 (E.D.N.Y. Apr. 15, 2008) (finding no good cause for protective order where

defendants simply “assert[ed], in conclusory and unsworn fashion, that the information at issue

here ‘is routinely the subject of protective orders’”); see also Kent v. N.Y. State Public Emps. Fed’n,

AFL-CIO, No. 1:17-CV-268 (GTS/CFH), 2019 WL 457544, at *5 (N.D.N.Y. Feb. 5, 2019) (“As

the defendants fail to identify a clearly defined and serious injury . . . in the absence of a protective

order, and instead rely on conclusory and speculative statements for its need, they have not met

their burden and the request is denied.” (citing Chevron Corp. v. Donzinger, 325 F. Supp. 3d 371,

387 n.58 (S.D.N.Y. 2018))); Schiller v. City of New York, Nos. 04 Civ. 7922 KMK JCF, 04 Civ.

7921 KMK JCF, 2007 WL 136149, at *11 (S.D.N.Y. Jan. 19, 2007) (finding that a vague,

“conclusory statement, without further factual support, is insufficient to demonstrate good case for

a protective order”).

        Accordingly, Defendants’ request for entry of a protective order or for a conference on this

matter is denied without prejudice to renewal upon a proper showing of good cause.



SO ORDERED.
                                                        __
                                                         ___________________________________________
                                                        _________________________________
Date: February 5, 2021                                  MARY K KAY A VYSKOCIL
                                                                   AY  VYS
                                                                         YSSKOCIIL
      New York, NY                                      United States
                                                               Sttaates District
                                                                        Diist
                                                                           strict Judge
                                                                                  Jud
                                                                                    dge




                                                   3
